DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 12/23/2020.
Claims 1-6, 8, 10-16, 18 and 20 are amended.
Claims 1-20 are pending in the application. 
The 101 rejections against claims 1-20 have been maintained because the amended claims do not cure the deficiencies in the previous claims and the Applicant’s arguments are not persuasive (please see the section titled “Response to Applicant’s Arguments” below).
The 112(a) rejections to claims 9 and 19 are withdrawn because a section in the specification was identified that provides a written description supporting the limitations of the claimed invention.
The 112(a) rejections to claims 10 and 20 regarding the lack of written description of the claimed inventions has been withdrawn because the claims have been amended and the limitation has been changed.  However, a new rejection has been made due based on the amendments.
The 112(b) rejections regarding claims 1-20 due to the indefiniteness of the claims’ limitation “identifying and resolving a problem relating to an operating 
The 112(b) rejections regarding claims 6, 10, 16 and 20 regarding the relative term “relatively” have been withdrawn because the claims have been amended to remove the term which overcome the rejections. However, the amendments raise new issues with 112(a) rejections for claims 10 and 20.
The 112(b) rejections regarding claim 9 and 19 regarding the ordering of the retrievals of data from data sources are withdrawn because the Applicant’s argument is persuasive that the limitation meaning is clearly indicating the order of retrieval of the indicated data sources.
Response to Applicant’s Arguments

The applicant’s arguments regarding 101 rejection, start at the bottom of page 8 of the Remarks, filed on 02/18/2021, that the Examiner has failed to allege or establish that the interpretations of the claims advanced by the Examiner, and upon which the rejection is at least implicitly based, is/are the "broadest reasonable interpretation of the claim[s] in light of the specification.".  Specifically, the Applicant argues that the Examiner has failed to identify in the instant application specification the disclosures that suggest "creating," "identifying," "reading," "inserting" and "processing" processes collectively could, or would, be performed as a mental process, quote from the bottom half of page 9 of the Remarks “where, in the specification, is there any suggestion that would be reasonably understood by a person of ordinary skill in the art as indicating that the claimed "creating," "identifying," "reading," "inserting" and "processing" processes collectively could, or would, be performed as a mental process? In fact, there is no such suggestion in the specification, which is why the Examiner has failed to identify one. Thus, the Examiner's allegation that insofar as the claims recite these elements, the claims encompass "mental observations" is inconsistent with the specification”.  The Examiner asserts that the 101 rejection was proper and the claims are directed to abstract ideas.  Specifically, section 2111 of the MPEP, the MPEP recites In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”) and In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).  It further recites “The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim."” As a result, the BRI of the claims in view of the specification, but the limitations are not brought into the claim.  Furthermore, under section 2111.01(I) of the MPEP, it recites “The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.”  and “The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997)”.  As a result, the examiner is not required to indicate where the processes "creating," "identifying," "reading," "inserting" and "processing" is defined as a mental process in the instant specification, unless the instant specification clearly define these process terms differently than plain language.  Under section 2011.01(II), the MPEP further indicates that "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”  The Applicant has not clearly pointed out where in the specification that the process terms referred above were clearly defined to have meaning differently than the plain meanings of the terms used by an ordinary person skilled in the art.  Furthermore, for the purpose of compact prosecution, even if the scenario where the definitions of the terms of the above processes were assumed to be defined to narrow to computer environment, it does not necessarily make the abstract ideas non-abstract, see Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Merely applying mental processes into a general purpose computer using conventional hardware does not make the abstract ideas become non-abstract. The Applicants further questions the assertion of mental process of the claims by asking 
The Applicant’s arguments regarding 112(a) rejection at the bottom of page 10 of the Remarks filed on 02/18/2021 regarding enablement of the claims 9 and 19, that the Examiner does not provide an enablement test.  The instant applicant specification discloses the ordering of retrieval of data sources on page 22, paragraph [0054] which provides written description for the limitation.  The rejection body was made regarding lack of written description, not enablement, which is a typo in the rejection header.  As a result, the rejections have been withdrawn.
The Applicant’s arguments regarding 112(a) rejection at the bottom of page 10 of the Remarks filed on 02/18/2021 regarding enablement of the claims 10 and 20 that Examiner does not provide an enablement test.  However, the word “relatively” has 
The Applicant’s arguments regarding 112(b) rejection for claims 1-20 in the Remarks starting at the bottom of page 12, dated 02/18/201, regarding the limitation “based on the processing of the data, identifying and resolving a problem relating to an operating environment in which the data was initially generated” is persuasive and the 112(b) rejection for claims 1-20 has been withdrawn.	Regarding the Applicant’s arguments on top of page 8 bullet number 2 of the Remarks regarding 112(b) rejections for claims 6, 10, 16 and 20 that the Applicant disagrees with the rejection, the claims have been amended which resolved the previous 112(b) issues and the rejections have been withdrawn.  However, the new amendments raise new issues and new 112(b) rejections have been made.
Regarding 112(b) rejection of the claims 9 and 19, the Applicant’s argument starting at the bottom of page 14 is persuasive; and furthermore, according to the specification, the claims 9 and 19 recite the order of data retrieving from data sources was clearly stated.  As a result, the 112(b) rejections for claims 9 and 19 have been withdrawn.
Regarding 103 rejections for claims 1-20, the Applicant’s arguments that the amended claims 1 and 11 would overcome the teaching of Nixon et al. (US 20170235298 A1, hereinafter Nixon) in view of Arakawa et al. (US 20030204597 A1 hereinafter Arakawa) and further in view of Arnon et al. (US 6424999 B1, hereinafter Arnon) start at Section E of the Remarks on top of page 10. The independent claims 1 the Examiner has failed to establish is that Nixon, or the other references, necessarily or inherently disclose various different data "resolution"(s) as claimed. Thus, even if the references were combined, the resulting combinations would still fail to include all the claim elements.” The examiner respectfully disagree with the Applicant regarding this argument.  The instant applicant specification does not clearly define the term resolution or how the resolution is measured for each supported device in the specification or the claims.  When it comes to sensors collecting data, data resolution directly related to the collection rates of the data. Furthermore, due various type of devices and data sources, sometimes, resolution of one device cannot be compared to another resolution in a meaningful manner.  For example, a photo sensor can capture images at different resolution, but the frequency of capture can vary depending on the sensor and how it is configured.  As a result, there are two types of resolutions involved for this type of device data.  A temperature sensor can capture temperature at various times (or duration/frequency).  As a result, comparing resolution of one data source versus resolution of another data source without clearly defining the data involved and the definition of the resolution leaves it to a person of ordinary skill in the art to interpret the limitation as best understood.  On paragraph [0053], Nixon teaches the rate is not fixed, and can be any rate that is generated at each device. As a result, data of arbitrary rates would have different resolution from one device to another device, since the devices are not the same type (Nixon [0053] The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.; [0047] … Further, the rate at which data is collected at and delivered from the nodes 108 also need not be configured, selected or defined. Instead, the nodes 110, 112 (and, optionally, at least one of the other nodes 115) of the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity). Nixon clearly does not constraint the data to be of the same resolution and Nixon also does not limit the type of devices of sensors.  A person of ordinary skill in the art would not interpret the teaching of Nixon any devices and sensors to have a same data resolution.  The examiner also would like to emphasis Nixon’s disclosure of the data being collected being the same as that when they’re generated “obtained by the node at the rate at which the data is generated”.  As a result, the data’s resolution corresponds directly to the resolution or the rate that the data was generated. Due to the amendments to other claims, new references were used to reject them.  However, the Applicant does not argue regarding those amended claims, the Examiner does not need to address here.	In conclusion, Nixon in view of Arakawa teaches the amended claims 1-20.

Claim Objections 
Claims 1-20 are objected to because of the following informalities:

	The independent claims 11 and 11 recite “… insert into the empty database … “.  It should be “insert into [the] an empty …” since the “empty database” was not recited before.
	The dependent claims 2-10 and 12-20 are rejected for the same reasons as that of the independent claims.

	Claims 3 and 13 recite “wherein wherein”. It should be “wherein”.

	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-10 are directed to a method which is a process.		Claims 11-20 are directed to non-transitory storage medium which is an article of manufacture.
		The claims 1-20 are directed to statutory categories.
Step 2A Prong 1 Judicial exception:		The independent claims recite the following limitations which have been identified as reciting a Mental Process:		Independent claims 1 and 11 recite ”… identifying a data time interval; identifying data sources in which data was stored during the data time interval; ... identifying and resolving a problem relating to an operating environment … ordering … data … combining … data … processing the data in the high resolution data stream; and based on the processing of the data … resolving a problem relating to an operating environment in which the data was initially generated”. These steps can be mental processes that an ordinary person of skill in the art at the effective filing date can perform using a human mind or implemented together with a pen and paper.  This is merely a mental process of observation, evaluate and making a judgement of observed data.  Without specifics of how the identifying and resolving a problem are performed, a person of ordinary skill in the art at the effective filing date can simply interpret high data value from as temperature data from a thermometer and shutdown a device to prevent overheat.  This is simply an observation of a value, evaluate the value by comparing it with a threshold and determine if it’s above or below the threshold value.  The high resolution data in the limitation is simply data. Ordering data and combining data are also mental processes of observation, evaluation and determination.  Processing high resolution data in the claim is simply processing data collected from various sources. The gathering of data from multiple sources and the use of the resulted data are common human actions applied on conventional computers.  As a result, they are abstract idea merely implemented in conventional computer using generic hardware,  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
	Claims 1 and 11 further recites: “… the data read out from the data sources are associated with respective timestamps that fall within the data time interval … the data are ordered in the empty reconstruction stream database according to timestamp … based on the processing of the data …”.  Selecting event data that falls between an intervals is simply observing the timestamp value and evaluating whether it falls within a time range.  Furthermore, by inserting the records into the database along with the timestamps, the timestamps themselves inherently determine the order of the records using standard database query order function by timestamp at the time of the effective filing date. Without specifics on the processing of the data, reading (observation) the data at later time would be interpret as processing the data.
	The claims 1 and 11 recite steps such as “… reading data from each of the data sources … inserting the ordered data into the empty reconstruction stream ... the data are ordered in the empty reconstruction stream database according to timestamp ...”.  The additional steps of reading data, inserting data, ordering data are basic human actions of data gathering performed on a general purpose computer using generic hardware.  A person skilled in the art at the time of effective filing date can also do these steps mentally and on a paper (drawing a table on a paper and inserting data in it).  The steps are merely applied on a conventional computer with conventional hardware, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The steps taken 
	These are routine actions perform by any person skilled in the art using pen and paper at the time of effective filing date. As a result, the claim is an abstract idea.
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The claims 1 and 11 recite “… a data time interval; … data sources in which respective data were stored during the data time interval; reading data from each of the data sources … timestamps that fall within the data time interval … a first portion of the data that is read out from the data sources has a resolution that is lower than a resolution of a second portion of data that is read out the data sources  … inserting the ordered data into the empty reconstruction stream database and … create at least part of a data stream having a resolution that is higher than the resolution of the first portion of data … processing the data of the data stream … ”. Claim 11 recite “non-transitory storage medium … instructions … one or more hardware processors”.  These additional elements are common elements found in the art.  Time series data of different resolutions are also common data types encountered regularly in the art. The reading, writing and creating of data are related to basic human activity of data gathering that are applied on a conventional computer using conventional hardware.  These are insignificant extra solution activities, see MPEP 2106.05(b)(I). When considered individually or in an ordered combination, the claims as a whole does not integrate the 
			Step 2B significantly more:
	The claims 1 and 11 recite “… a data time interval; … data sources in which respective data were stored during the data time interval; reading data from each of the data sources … timestamps that fall within the data time interval … a first portion of the data that is read out from the data sources has a resolution that is lower than a resolution of a second portion of data that is read out the data sources  … inserting the ordered data into the empty reconstruction stream database and … create at least part of a data stream having a resolution that is higher than the resolution of the first portion of data … processing the data of the data stream … ”. Claim 11 recite “non-transitory storage medium … instructions … one or more hardware processors”.  These additional elements are well known elements found in the art.  Time series data of different resolutions are well known and encountered regularly in the art.  The reading, writing and creating of data are related to basic human activity of data gathering that are applied on a conventional computer using conventional hardware.  These are insignificant extra solution activities, see MPEP 2106.05(b)(I). When considered individually or in an ordered combination, the claims as a whole are not significantly more than abstract ideas.  As a result, the claims remained directed at abstract ideas.
		Regarding claim 2, the claim recites “… one of the data sources is an IoT edge device that comprises a sensor”.  The conventional data collecting device attached to a network (IoT) which contains a conventional sensor is well known in the 
		Regarding claim 6, the claim recites “… the lower resolution of the first portion of data relative to the resolution of the second portion of the data is a result of a downscaling process performed in a time series database where the second portion of the data was stored”. Downscaling older data in backups is a well-known process as their relevant is reducing to save space and to reduce cost.  Basic human activity including going back to clean up and selectively discarding old items that are no longer used or relevant to save room and help organization.  This can be seen in prior rejections below.  As a result, it’s not an improvement to existing technologies nor significantly more than an abstract idea. The claim is directed to abstract idea.
		Regarding claim 7, the claim recites “… the data is retrieved from the data sources in a particular order of the data sources”.  Without specifying the order, and how the order improves existing technology, and a person skill in the art at the time of effective filing date would not see how the order of the data sources would make it an improvement nor significantly more.  Any arbitrary order would be a particular order.  Furthermore, it can even be argued that retrieving data in parallel would improve the performance.  As a result, this is not an improvement nor significantly more than abstract idea.
		Regarding claim 8, the claim recites “… data stored by a first one of the devices was generated by that first device“. A device as a data source, storing data it generates is a well-known idea.  It is merely a convenient of not having to transmit data 
		Regarding claim 9, the claim recites “… data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest.”  It is not apparent to a person skilled in the art to deduce the improvement from the ordering or the particular set of source devices.  Furthermore, the specification indicates that the data sources are ordered from faster to slower devices.  It’s not apparent how taken as a whole, especially in sequence (ordered), the total time is improved.  The assumption of the faster processing of the devices are ordered in front is also not disclosed in the claim.  As a result, this is an arbitrary list of devices, put in an arbitrary order.  It does not add value to existing technology and is not significantly more to an abstract idea, see MPEP 2106.04(d)(1).
		Regarding claim 10, the claim recites “… one of the data sources is a time series database, and data stored in the time series database is newer than data stored in any of the other data sources. “.  Time-series is a common and well-known type of data in the art.  Storing them in database as a data source is also common and well-known in the art.  With respect to the time series data in one data source is newer than data in other sources, a person skilled in the art cannot see any benefit or improvement with regard to this limitation since arbitrarily, one data source would have newer data than data at another source at some point in time without any step positively recited to have one data source is newer than any other data source.  A common sensor gathering data would always have data newer than other type of data source that 
		Dependent claims 2-10 and 12-20 do not significantly alter the analysis of the independent claim above and are similarly rejected based on the dependency of the independent claims.
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding claims 10 and 20, the claims recite “data stored in the time series database is newer than data stored in any of the other data sources”.  The specification does not disclose a time series database having data that is newer any other data sources.  A person of ordinary skilled in the art would interpret the limitation either as the data is always newer than data from other sources or at the least, the data is newer at the time the process happens.  The specification does not disclose this limitation.  The instant application’s specification discloses on para. [0002] “… data streams are appended to a time series database, which typically saves only the recent data in highest resolution, while consolidating or trimming the older data”.  This disclosure only indicates older data is trimmed or discarded.  It does not disclose the recent data being newer than data from other data sources.  On para. [0003], the specification discloses “… This can occur as a result of data policies in time series databases, such as policies that cause older data to be deleted or down sampled …” and on para. [0005] “Finally, backups of time series DB or IoT devices may be uncoordinated. That is, time series DB backups may contain older data but these backups may not be accessible to the runtime system” and para. [0036] “... In order to best use the storage space in a time series database of the storage 400, the processing server 500 may trim, that is, delete, older data and/or reduce the size of older data using various data resolution operators, such as by down-sampling, reducing the number of bits per sample, and/or increasing image compression ratios. Such processes, including down sampling, are particular examples of downscaling processes”.  Again, the specification does not disclose data of one of time series database is always or at the time or the processing of the claimed invention is newer than other data sources.  Deleting older data does not make the newer portion of the data newer than data of other data sources. On para. [0042], the specification disclose “… the storage policy may also reflect, for example, a first-in-first-out (FIFO) retention policy, to help ensure that only the most recent data is retained in the database”.  This is again saying recent data is not deleted or moved, but it does not disclose the recent data is newer than data from other data sources. On para. [0043], the specification discloses “… new data comes into the time series database, it may replace the older data, which may be backed up to another database/location. Thus, in some instances at least, the time series database may hold the relatively higher resolution data of the data stream, such as the most recent 1 minute of data in the foregoing example, while the lower resolution data of that data stream is stored elsewhere. …”.  At best, the specification indicates one data has data that is newer than another data source, not any other data source (claims 10 and 20, “… any of the other data sources”).  Saying lower resolution is stored elsewhere does not mean newer data is not stored in any other data sources.  Without any mechanism to ensure the data is newer from one source versus all other source and any recitation disclosing the same effect, the specification does not contains written details teaching the claimed invention 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon et al. (US 20170235298 A1, hereinafter Nixon) in view of Arakawa et al. (US 20030204597 A1 hereinafter Arakawa).
	Regarding claim 1, Nixon teaches a method, comprising:		identifying a data time interval (Nixon [0136] At a block 915, the big data appliance determines that a set period of time based on the first timestamp portion has elapsed.);		identifying data sources in which respective data were stored during the data time interval (Nixon Fig. 1,
    PNG
    media_image1.png
    604
    790
    media_image1.png
    Greyscale
 
[0044] Examples of real-time data that may be cached or collected by provider nodes or devices 110 may include measurement data, configuration data, batch data, event data, maintenance data, and/or continuous data ... [Examiner note: provider nodes or devices 110 corresponds to the data sources, the fact that they’re cached or collected indicated that the data was stored]; Nixon [0134] Referring to FIG. 9, the method 900 relates to storing process control data … the big data appliance receives process control data …; Nixon [0135] … for each record, examines the data to identify (1) a respective process variable, (2) a measurement value associated with the respective process variable, and (3) a timestamp including a first timestamp portion and second timestamp portion; Nixon  [0136] At a block 915, the big data appliance determines that a set period of time based set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time [Examiner note: the set period of time as the data time interval.  The fact that the data was collected from devices 110 within the time interval discloses that they were selected as the data sources for that time interval. Since the data sources were selected, they were identified and that’s interpreted as the identifying of the devices.]);		reading data from each of the data sources, wherein the data read out from the data sources are associated with respective timestamps that fall within the data time interval (Nixon [0134] … At a block 905 of the method 900, the big data appliance receives process control data …; Nixon [0137] When the set period of time has elapsed at block 920, the big data appliance identifies at least one statistical parameter from one or more of the plurality of records having a timestamp within the set period of time. The at least one statistical parameter may be one or more of: a high value of the respective one or more measurement values, a low value of the respective one or more measurement values ...), and wherein a first portion of the data that is read out from the data sources has a resolution that is lower than a resolution of a second portion of data that is read out the data sources (Nixon [0053] The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.; [0047] … Further, the rate at which data is collected at and delivered from the nodes 108 also need not be configured, selected or defined. Instead, the nodes 110, 112 (and, optionally, at least one of the other nodes 115) of the process control big data system 100 may automatically collect all data that is generated by, obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity [Examiner note: Nixon discloses the rates can be any rate that is generated at each device. As a result, data of arbitrary rates due to arbitrary devices (i.e. any device) would have different resolution from one device to another device, since the devices are not the same type.  Nixon teaches that data are retrieved from various data sources.  The instant application does not clearly define the resolution or how it is measured.  With data coming from various sources, Nixon does not require data to be of the same resolutions.  As a result, data taught by Nixon in one portion can have a different resolution than another data portion, and Nixon teaches an equivalent limitation to that of the claimed invention; Furthermore, a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’", see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), also see MPEP 2111.04.  The data is a result of performing the steps positively recited by the claim. As a result, this limitation does not have patentable weight]);		performing at least part of a reconstruction process by ordering the read out data according to their respective timestamp and then inserting the ordered data into the ([Examiner note: the crossed out text is discussed below]; Nixon [0139] At block 930, the big data appliance stores the at least one statistical parameter in a time period data record associated with the set period of time and the respective process variable. Therefore, the time period data record can store any relevant data corresponding to a specific time period. [Examiner note: the fact that the data is stored indicates that the data was inserted or added into the big data appliance database. The gathering and storing of data by the big data appliance corresponds to performing at least part of a reconstruction process. Since the data is stored with a timestamp, the stored data is ordered according to the timestamp.  The choice of ordering of data before inserting into the database, or inserting them with timestamp is a matter of implementation and they’re equivalent since the database is not indicated to be sequential records, inserting ordered records or inserting records with the parameters for ordering is equivalent and the result is the same.]; Nixon [0047] Each of the nodes 110, 112 (and, optionally, at least one of the other nodes 115) may be configured to automatically collect or cache real-time data and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other nodes 108 without requiring lossy data compression, data sub-sampling, or configuring the node for data collection purposes … the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity (e.g., without using lossy data compression or any other techniques that may cause loss of original information) [Examiner note: the collection of records inserted into the database corresponds to the combining the inserted data from the data sources; the limitation “so as to create at least part of a data stream having a resolution that is higher than the resolution of the first portion of data” is an intended use of the data since the recited steps of performing the method and the structure of data does not change with regarding to this limitation.  It is merely an 		processing the data of the data stream (Nixon [0096] FIG. 4 … illustrating the use of appliance request servicers 125 to access the historized data stored at the data storage area 120 of the big data appliance 102. FIG. 4 includes a set of appliance request servicers or services 125a-125e that are each configured to access time-series data 120a and/or metadata 120b per the request of a requesting entity or application, such as a data requester 130a-130c or a data analysis engine 132a-132b; Nixon [0100] A data analysis engine 132 may be an application that performs a computational analysis on at least some of the time-series data points stored in the appliance storage area 120 to generate knowledge or observations. As such, a data analysis engine 132 may generate a new set of data points or observations. The new knowledge, new observations, or new data points may provide a posteriori analysis of aspects of the process plant 10 (e.g., diagnostics or trouble shooting), and/or may provide a priori predictions (e.g., prognostics) corresponding to the process plant 10 [Examiner note: diagnostics of the data as processing the data); and		based on the processing of the data, identifying and resolving a problem relating to an operating environment in which the data was initially generated (Nixon [0100] A data analysis engine 132 may be an application that performs a computational analysis on at least some of the time-series data points stored in the appliance storage area 120 to generate knowledge or observations. As such, a diagnostics or trouble shooting), and/or may provide a priori predictions (e.g., prognostics) corresponding to the process plant 10. [Examiner note: diagnostics or trouble shooting as identifying, provide a priori predictions corresponds to a part of a process of resolving a problem that is being diagnosed.  As a result, it corresponds to resolving a problem. Process plant 10 corresponds to the operating environment in which the data was initially generated.).
		However, although Nixon teaches the limitations of the claimed invention, where the gather data is inserted into a database, Nixon does not explicitly teaches the data is stored in an empty database.		Arakawa teaches a method for storing time-series data in an empty reconstruction stream database (Arakawa [0114] As shown in FIG. 3, the server 200 detects (discovers) a device connected to the SAN 900, such as the storage subsystem 100, the backup storage device 700, the switch 400, the hub, the host 300, etc., through the network 910 and the SAN 900, and then collects various kinds of information from a device to create a database 210 (it is called a repository). [Examiner note: database 210 corresponds to the database.  The terms reconstruction stream are just label for the database and do not further limit the database type.  The newly created database is by default empty.]);		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Arakawa into the teaching of Nixon to result in the 		One of ordinary skilled would be motivated to do so as creating the database would reliably restore data from a backup (Arakawa [0004] In order to reliably restore the data of the information processing system, which is in such a state, the information processing system generally obtains a backup of the data on a routine basis).

	Regarding independent claim 11, the same rationale applies to claim 11 since it recites similar limitations as those of independent 1.

Claims 1-3, 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Arakawa and further in view of Li et al. (US 10514837 B1, hereinafter Li).	Regarding claim 1, Nixon in view of Arakawa teaches the limitations of the claim 1 (see discussion above).
		Li also teaches reading data from multiple data sources, wherein a first portion of the data that is read out from the data sources has a resolution that is lower than a resolution of a second portion of data that is read out the data sources (Li col. 11 lines 28-36: … data aggregation in order to condense the information represented by the security data into a more comprehensible format and extract the key concepts found in the data…. a plurality of security data sets from different data sources can be aggregated into a single context … Aggregation may be applied to data of diverse types, formats, and sources, such that heterogeneous data …; Li col. 24 lines 16-36: the high and/or low resolution image may be displayed as the one or more sets of data. In some instances, the default may be for an autonomous data machine to send low resolution data (e.g., image). High resolution data, which may require more bandwidth, may be sent on request … user may have an option to make clips or view clips. In some instances, a user may select one or more portions of a playback bar to create a clip. For example, a user may select a time period from 8:03-8:05 for a clip. One or more clips may be saved).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li, which teaches the retrieval of data from multiple sources where some portion of the data have higher resolution than other portion of the data, into the combined teachings of Nixon and Arakawa to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Li and Nixon teaches the gathering of data from multiple sources within a time period for analysis.  Further incorporating the teaching of Li into the teaching of Nixon helps improve cost and efficiency when analyzing large amount of data (Li. Col. 1 lines 25-27, lines 36-41).
Regarding claim 2, Nixon in view of Arakawa and Li teaches the method as recited in claim 1, wherein one of the data sources is an loT edge device that comprises a sensor (Nixon [0003] Distributed process control systems, like those used in chemical, petroleum or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices via analog, digital or combined analog/digital buses, or via a wireless communication link or network. The field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., level and flow rate sensors; Nixon [0053] The wired field devices 15-22 may be any types of devices, such as sensors).
	Regarding claim 3, Nixon in view of Arakawa and Li teaches the method as recited in claim 1, wherein the data stream resolution is full resolution (Nixon [0047] Each of the nodes 110, 112 (and, optionally, at least one of the other nodes 115) may be configured to automatically collect or cache real-time data and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other nodes 108 without requiring lossy data compression, data sub-sampling, or configuring the node for data collection purposes … the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity (e.g., without using lossy data compression or any other techniques that may cause loss of original information) to the process control big data appliance 102 and, optionally, to other nodes 108 of the network 100; [Examiner note: since the instant specification does not define what full resolution is, using the specification’s disclosure, para. 45, “The data stored at these sources can be used in the reconstruction of old data in full resolution for forensics”, the examiner interpret the term full resolution means the same resolution as that of the original information, without any lost of data such as due to compression or sub-sampling.  As a result, Nixon teaches the equivalent limitation as that of the claimed invention]).	Regarding claim 8, Nixon in view of Arakawa and Li teaches the method as recited in claim 1, wherein data stored by a first one of the devices was generated by that first device (Nixon Fig. 1:
    PNG
    media_image2.png
    829
    1077
    media_image2.png
    Greyscale
; Nixon [0034] … the process control system big data network 100 may collect and store data generated … such as data related to costs of raw materials, expected arrival times of parts or equipment, weather data, and other external data. If desired, all data that is generated, received, or observed by all nodes 108; Nixon [0037] …  “provider nodes 110” or “provider devices 110,” may include one or more nodes or devices that generate, route, and/or receive process control data … Examples of provider devices or nodes 110 may include devices whose primary function is directed to generating and/or operating on process control data to control a process, e.g., wired and wireless field devices, controllers, or input/output (I/O devices). ).
	Regarding claim 11-13 and 18, the claims are media claims corresponds to method claims 1-3 and 8.  The claims 11-13 and 18 are rejected for the same reasons as that of claims 1-3 and 8.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Arakawa and Li et al. (US 10514837 B1, hereinafter Li) and further in view of FLASHER et al. (US 20190208386 A1, hereinafter Flasher).	Regarding claim 4, Nixon in view of Arakawa and Li teaches the method as recited in claim 1.		Nixon in view of Arakawa and Li does not explicitly teach checking the data stream to determine whether or not the data stream has been fully reconstructed such that there are no remaining data sources from which data stored during the time interval has not already been read out and combined into the data stream.		Flasher  teaches checking the data stream to determine whether or not the data stream has been fully reconstructed such that there are no remaining data sources from which data stored  ([Examiner note: the crossed over text is taught by Nixon, see discussion above)]; Flasher [0007] …  a list comprising candidate source systems; d) identifying a next source system from the list; e) querying the next source system for all or some of the missing data; f) removing the next source system from the list; and g) based on determining the next source system has all of the missing data, transmitting all of the missing data to the requestor, or based on determining the next source system does not have all of the missing data, iteratively performing steps d)-h) until the list is empty or all of the missing data has been transmitted to the requestor).

		One of ordinary skilled would be motivated to do so as both Flasher and Nixon teaches combining data from multiple data sources, including sensor devices and historical data.  Incorporating Flasher’s teaching would help creating a flexible system for collecting and analyzing data (Flasher [0004]).

	Regarding independent claim 14, the same rationale applies to claim 14 since it recites similar limitations as those of independent 4.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Arakawa and Li et al. (US 10514837 B1, hereinafter Li) and further in view of Mignet et al. (US 20090070347 A1, hereinafter Mignet).
	Regarding claim 5, Nixon in view of Arakawa and Li teaches the method as recited in claim 1, wherein one of the data sources is a time series database (Nixon Fig. 3
    PNG
    media_image3.png
    595
    779
    media_image3.png
    Greyscale
Nixon [0089] As illustrated in FIG. 3, each of the nodes 11, 12, 35 and 78 includes a respective scanner S.sub.11, S.sub.12, S.sub.35, S.sub.78 to capture data that is generated, received or otherwise observed by the node 11, 12, 35 and 78. … As such, the captured data includes time-series data or real-time data. Each of the memories M.sub.11, M.sub.12, M.sub.35 and M.sub.78 may store and cache the captured data using the schema utilized by the process control big data storage area 120.).		However, Nixon in view of Arakawa and Li does not explicitly teach data stored in the time series database has a higher resolution than a resolution of data stored in another of the data sources.		Mignet teaches data stored in the time series database has a higher resolution than a resolution of data stored in another of the data sources (Mignet Fig. 1:
    PNG
    media_image4.png
    936
    1380
    media_image4.png
    Greyscale
.; Mignet [0020] … the database 108 includes warehouse data 110 and history data 112. The warehouse data 110 may include long-term time series of historical data, such as summarized performance parameters associated with the monitored platform 106, as written via a warehouse engine 114. The history data 112 may include shorter-term time series of historical data as written via a history processing engine 116, e.g., the last fifty hours of performance parameters from the monitored platform 106; Mignet, [0025] At block 206, the CL 124 applies the amount of compression, as determined in block 204, to each of the time frames. In exemplary embodiments, a greater amount of compression is applied to older time frames than to younger time frames. For multiple series of historical data, the CL 124 may apply multiple dimension compression. Using multiple dimension compression, older series of the historical data can be compressed as a two-dimensional image, and younger series of the historical data can be compressed in a single dimension. This approach may provide greater compression for the older series of the historical data, at a cost of greater computational complexity and reduced granularity; [Examiner note: history data 112 corresponds to the data source with higher resolution]).

		One of ordinary skilled would be motivated to do so as both Mignet and Nixon teaches reconstructing time series data from multiple sources.  Incorporating the teaching of Mignet would help increase efficiency of archival and reconstruction of historical data (Mignet [0049]).
	Regarding claim 6, Nixon in view of Arakawa, Li and Mignet teaches the method as recited in claim 1, wherein the lower resolution of the first portion of data relative to the resolution of the second portion of the data is a result of a downscaling process performed in a time series database where the second portion of the data was stored (Mignet, [0025] At block 206, the CL 124 applies the amount of compression, as determined in block 204, to each of the time frames. In exemplary embodiments, a greater amount of compression is applied to older time frames than to younger time frames. For multiple series of historical data, the CL 124 may apply multiple dimension compression. Using multiple dimension compression, older series of the historical data can be compressed as a two-dimensional image, and younger series of the historical data can be compressed in a single dimension. This approach may provide greater compression for the older series of the historical data, at a cost of greater computational complexity and reduced granularity; Mignet [0027] At the multi-resolution historical data may be stored in the database 108; Mignet [0046] the CL 124 of FIG. 1 enables compression of the wavelet coefficients. The process of compressing the wavelet coefficients is further described in the following example. Consider a time series T={t.sub.1, t.sub.2 , t.sub.3, . . . , t.sub.n}. Assume that the CL 124 of FIG. 1 compresses this time series of historical data using the wavelet compression processes ; Mignet [0049] … a user can perform a tradeoff between computational complexity, accuracy of archival data, and total storage requirements. Advantages may include efficient archival of historical data related to database system performance and efficient reconstruction of the historical data from the archived data. Efficiencies may be achieved through applying a greater amount of compression to data that does not need a high degree of accuracy (e.g., older data), while applying a lesser amount of compression to data that can benefit from a greater degree of accuracy (e.g., younger data), resulting in multi-resolution historical data.).	Claims 15-16 are media claims corresponding to the method claims 5-6.  The claims 15-16 are rejected for the same reasons as that of the claims 5-6.

Claims 7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Arakawa and further in view of Li and Arnon et al. (US 6424999 B1, hereinafter Arnon).	Regarding claim 7, Nixon in view of Arakawa and Li teaches the method as recited in claim 1.
		But Nixon in view of Arakawa and Li does not explicitly teach wherein the data is retrieved from the data sources in a particular order of the data sources.		However, Arnon teaches a method for backup data from multiple sources wherein the data is retrieved from the data sources in a particular order of the data sources (Arnon col. 8 lines 59-67 … With reference to FIG. 2A, the mass storage subsystem 12(m) initially provides to the backup control module 14 identification information identifying the disk extent(s) or portion(s) thereof whose information is to be transferred by the backup control module 14 To the mass storage subsystem 12(m) during the restore operation (step 100). Thereafter, the backup control module 14 will determine an optimal ordering of the disk extent(s) or portion(s) thereof for retrieval from the backup media 15 (step 101) … [Examiner note: the disk extent(s) or portions(s) corresponds to data sources. The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources]).		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Arnon to the combined teachings of Nixon and Arakawa to result in the limitation data is retrieved from the data sources in a particular order of the data sources.
		One of ordinary skilled would be motivated to do so as it provides an optimal data retrieval for backup (Arnon col. 8 lines 65-67 The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources).

	Regarding claim 9, Nixon in view of Arakawa teaches the method as recited in claim 1.
		But, Nixon in view of Arakawa does not explicitly teaches wherein data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest.
		However, Arnon teaches wherein data is retrieved from the data sources in the following order, from first to last: an active time series database; an IoT device; one or more database backups from newest to oldest; and one or more IoT device backups from newest to oldest (Arnon col. 8 lines 59-67 … With reference to FIG. 2A, the mass storage subsystem 12(m) initially provides to the backup control module 14 identification information identifying the disk extent(s) or portion(s) thereof whose information is to be transferred by the backup control module 14 To the mass storage subsystem 12(m) during the restore operation (step 100). Thereafter, the backup control module 14 will determine an optimal ordering of the disk extent(s) or portion(s) thereof for retrieval from the backup media 15 (step 101) … [Examiner note: the disk extent(s) or portions(s) corresponds to data sources. The optimal ordering of the disk extent(s) or portion(s) corresponds to the particular order of the data sources. The examiner interpret the limitation as requiring the particular order the data sources to be performed, while not all data sources need to be present, as long as the same order is performed, it would meet the limitation of the claimed invention. The instant application’s specification describing the order of data sources being determined to optimize cost/speed without specific of how the cost or speed being calculated together . 		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Arnon to the combined teachings of Nixon, Arakawa and Li to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as it provides an optimal data retrieval for backup (Arnon col. 8 lines 65-67).
	
	Claims 17 and 19 are media claims corresponding to the method claims 7 and 9.  The claims 17 and 19 are rejected for the same reasons as that of the claims 7 and 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Nixon in view of Arakawa and further in view of Li and Maheshwari et al. (US 20170155537 A1, hereinafter Maheshwari).	Regarding claim 10, Nixon in view of Arakawa and Li teaches the method as recited in claim 1, wherein one of the data sources is a time series database (Nixon Fig. 3
    PNG
    media_image3.png
    595
    779
    media_image3.png
    Greyscale
Nixon [0089] As illustrated in FIG. 3, each of the nodes 11, 12, 35 and 78 includes a respective scanner S.sub.11, S.sub.12, S.sub.35, S.sub.78 to capture data that is generated, received or otherwise observed by the node 11, 12, 35 and 78. … As such, the captured data includes time-series data or real-time data. Each of the memories M.sub.11, M.sub.12, M.sub.35 and M.sub.78 may store and cache the captured data using the schema utilized by the process control big data storage area 120).
		Nixon in view of Arakawa and Li does not explicitly teach data stored in the time series database is newer than data stored in any of the other.		Maheshwari  teaches data stored in the time series database is newer than data stored in any of the other data sources (Maheshwari [0057] First, a current time-series data 402 may be obtained, and one or more intervals 408 of aggregated time-series data 406 within current window 404 may be generated. Current window 404 may represent a sliding window that tracks the current time, such as the most recent two hours of time-series data 402; Maheshwari [0090] Initially, a current window of one or more intervals of time-series data collected from a monitored system is obtained (operation 802). For example, the current window may include the most recent two hours of time-series data collected from one or more computer systems, servers, data centers, and/or applications [Examiner note: Maheshwari discloses collecting data from one or more sources within a time window.  Maheshwari further discloses that the data retrieved from one of the sources is the most recent; Although Maheshwari teaches the limitation, this limitation is a description of data source without any step positively recited that causes the data in the time series database newer than data stored in any of the other data sources.  This is also interpreted as an intended use without any effect on the structure of the limitation since there is no steps recited to carry out this limitation (i.e "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’", see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), also see MPEP 2111.04.  As a result, the reference teaches the limitation.]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maheshwari, which teaches to obtain data from multiple data sources to create a data stream that have one of the data source having most recent data, into the combined 
		One of ordinary skilled would be motivated to do so as both Maheshwari and Nixon teaches gather time series data from multiple data sources to create a data stream for analysis, detection and addressing problems.  Furthermore incorporating Maheshwari’s teaching would help provide relevant analysis result and improved resolution of problems found (Maheshwari [0048]).

	Regarding claim 20, the claim is media claim corresponding to the method claim 10.  The claim 20 is rejected for the same reasons as that of the claim 10.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10871584 B2 - data may be collected in one or more databases and/or transmitted on or offsite. The data may be historical data, real time data, or combinations thereof. The real time data may be used in real time, or stored for later use. The data may also be combined with historical data or other 
US 8346956 B2 - all rendered layers of the image will be delivered to the client browser so the browser will display the original high-resolution image.
US 20180365571 A1 - data retrieval component retrieves each data point of the time-series at the determined retrieval time from multiple data sources. The real-time data monitoring system is configured to process the retrieved data points of the time-series to generate multiple real-time alerts.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





05/05/2021
/V.H.H/
Examiner, Art Unit 2162   
  

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162